Title: Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje to John Adams, 28 October 1784
From: Willink, Van Staphorst, and De la Lande & Fynje
To: Adams, John


        
          Sir,
          Amsterdam the. 28 October 1784.
        
        We received your Excellency’s most Esteemed Favoúr of the 10th. Instt. which advice ús that Mr. Jefferson having Orders from Congress to receive a Súm of Money in Europe, your Excelly. had furnish’d a draft upon ús in his favoúr of ƒ6000:—:— to which due honoúr is paid—. The Same reception will meet your Excellys. draft on ús of £1000.— in favoúr of Collo. Humphriys Secretary as there is a Sufficient Sum of Money in Cash—.
        We received the receit of Mr. van den Yver of the £4800.— paid to your Excelly. Son, and We’ll charge it to the account of the States as part of yoúr Excelly. Salary—.
        We have the Honoúr to remain very respectfúlly. / Sir / Your Excellys. most Obednt. / Most Humble Servants
        
          Wilhem & Jan WillinkNics. & Jacob van Staphorst.de la Lande & fÿnje
        
        
          if your Excellency is pleased to dispose the £1000— st we pray to apply to messrs. Van den Yver freres, who we charged to make the payment to your satisfaction.
          The Lotery has been drawn according to your Excellency’s order and the payment shall be also performed.
          We Long extreemly for letters of his Excelly Robt. Morris Esqr. and the ratification of Congress of this second Loan since we Continue Without any Notice from his part.
        
      